In an action, inter alia, for a judgment declaring the rights of the parties under a partnership agreement, the defendant appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Lonschein, J.), entered June 9, 1988, which upon granting the plaintiffs’ motion for summary judgment to the extent of, inter alia, declaring "that the plaintiff Alagappa Alagappan is a one-third owner as tenant in common” of the subject premises and dismissing the counterclaims set forth in the defendant’s answer, is in favor of the plaintiffs and against him in the principal amount of $29,125.
Ordered that the order and judgment is affirmed, with costs.
The parties entered into a partnership agreement for the sole purpose of purchasing, maintaining, and selling a particular residential property. Documentary evidence establishes that each plaintiff contributed one half of the purchase price, and that the defendant was to reimburse them for his one-third share of the cost of the premises. The proof further establishes that the defendant failed to do so, and also failed to contribute his share of the maintenance costs of the property. In support of their motion for summary judgment, the plaintiffs submitted several promissory notes signed by the defendant acknowledging his indebtedness to the plaintiffs. Since the plaintiffs demonstrated their entitlement to summary judgment, the burden shifted to the defendant to demonstrate by admissible evidence the existence of a factual issue (see, Zuckerman v City of New York, 49 NY2d 557). The defendant relied solely on conclusory allegations unsupported by any documentary evidence which are insufficient to raise a triable issue of fact (see, Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338; Fender v Prescott, 101 AD2d 418, 425, affd 64 NY2d 1077). In addition, the defendant’s counterclaims were properly dismissed. Accordingly, we find summary judgment was properly granted in the plaintiffs’ favor. Thompson, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.